         Case 1:20-cv-01289-KPF Document 60 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARYANNE BENSON,

                           Plaintiff,

                    -v.-

TIFFANY AND COMPANY, SUMMARY
PLAN DESCRIPTION, AVAILABLE
ONLY TO EMPLOYEES HIRED ON OR                     20 Civ. 1289 (KPF)
BEFORE MARCH 31, 2012, HEALTH
                                                        ORDER
CARE PRE-65 RETIREE; TIFFANY &
CO., GLOBAL HUMAN RESOURCES,
BENEFITS; and TIFFANY AND
COMPANY MEDICAL PLAN (AS
AMENDED, EFFECTIVE APRIL 1,
1995).

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties in this matter are hereby ORDERED to appear for oral

argument on Defendants’ pending motion to dismiss on March 15, 2021, at

10:00 a.m. The oral argument will take place by videoconference, and

instructions for accessing the conference will be provided to the parties

separately.

      SO ORDERED.

Dated:        March 10, 2021
              New York, New York
                                            _________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
